Citation Nr: 0506293	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a depressive disorder.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision by the RO.  By that 
decision, the RO, in pertinent part, denied service 
connection for depression.

The RO previously denied service connection for a "nervous 
condition" in June 1995.  However, the veteran did not carry 
a diagnosis of depressive disorder at the time of the prior 
decision.  Thus, the RO did not consider his entitlement to 
service connection for a depressive disorder per se.  
Accordingly, the Board finds that the current claim for 
service connection is best viewed as a new claim, rather than 
as a claim to reopen a prior final decision.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The 
Board will therefore review the claim de novo.

In March 2004, the RO denied additional claims filed by the 
veteran, to include claims for service connection for 
schizophrenia, post-traumatic stress disorder, peripheral 
neuropathy, and a left shoulder condition.  He filed a notice 
of disagreement in June 2004, and the RO furnished him a 
statement of the case (SOC) in December 2004.  However, to 
date, no substantive appeal has been received with respect to 
these additional issues.  As a result, the Board does not 
have jurisdiction to consider them.  See 38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. § 20.200 (2004). 

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

When the veteran filed his original claim for service 
connection for a "nervous condition" in November 1981, he 
indicated that he had received treatment for the condition at 
the VA Medical Center (VAMC) in Houston, Texas in 1976 and 
1977.  Currently, there are no records of that treatment in 
the claims file.  Nor does the record reflect that the RO has 
made efforts to obtain such records.  Under the 
circumstances, a remand is required in order to fulfill VA's 
duty to assist.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).

The record shows that the veteran has been undergoing mental 
health treatment at the VAMC in Shreveport, Louisiana.  The 
RO previously requested and received records of that 
treatment in June 2002.  Although the veteran has submitted 
some additional records of treatment since that time, it is 
not entirely clear that the records he has submitted are 
complete.  On remand, the RO should ensure that all relevant 
records of treatment from the Shreveport VAMC, dated on or 
after June 1, 2002, have been associated with the file.  See, 
e.g., Bell, supra.

The RO should also arrange to have the veteran examined for 
purposes of obtaining a medical opinion as to whether his 
disability can be attributed to his period of military 
service.  This is necessary because the record shows that the 
veteran had psychiatric difficulties in service that included 
complaints of depression; because he has a current diagnosis 
of a depressive disorder; and because he has alleged, in 
essence, that the problems he had in service have continued 
to the present time.  See 38 C.F.R. § 3.159(c)(4) (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examination, and to cooperate in the 
development of his case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any evidence in his possession that pertains 
to his claim for service connection for a 
depressive disorder.

2.  The RO should make efforts to obtain 
records of the veteran's reported psychiatric 
treatment at the VAMC in Houston, Texas in 
1976 and 1977, and any relevant records of 
treatment from the VAMC in Shreveport, 
Louisiana dated on or after June 1, 2002, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  The evidence 
obtained should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for a psychiatric examination.  The examiner 
should review the claims file in connection 
with the examination, and should indicate in 
the examination report that the claims file 
has been reviewed.  After examining the 
veteran, and conducting any indicated 
testing, the examiner should offer an opinion 
as to whether the veteran meets the 
diagnostic criteria for a depressive disorder 
and, if so, should identify the depressive 
diagnosis that is met.  If such a diagnosis 
is met, the examiner should also offer an 
opinion whether it is at least as likely as 
not (i.e., whether it is 50 percent or more 
probable) that the veteran's currently shown 
depressive disorder can be attributed to his 
period of active military service.  A 
complete rationale should be provided.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's claim 
for service connection for a depressive 
disorder.  If the benefit sought remains 
denied, the RO should issue a supplemental 
SOC (SSOC) the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


